Judgment, Supreme Court, Bronx County (William I. Mogulescu, J.), rendered April 9, 2003, convicting defendant, upon his plea of guilty, of bail jumping in the first degree, and sentencing him to a term of 1 to 3 years, and judgment, same court and Justice, rendered May 16, 2003, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a consecutive term of 3V2 years, unanimously modified, on the law, to the extent of reducing the amounts of the mandatory surcharge fee and crime victim assistance fee to $150 and $5, respectively, and otherwise affirmed.
As the People concede, since the crimes were committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [i] [former (1) (a)]) providing for the imposition of an increased mandatory surcharge fee and crime victim assistance fee, the sentences are unlawful to the extent indicated. Concur—Mazzarelli, J.P., Friedman, Marlow and Nardelli, JJ.